Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the closest references appear to be those found in the attached PTO-892 and neither singularly nor in combination teach the limitations of claim 1 requiring A module for a display and/or operating device, the module comprising a first transparent electrode comprising a first matrix of a plurality of electrode islands a transparent piezoelectric layer  having a first and a second area; a second transparent electrode; a transparent substrate; and a conductive path arrangement with at least one first conductive path  on the transparent piezoelectric layer , wherein the transparent substrate is coated with the second transparent electrode and the second transparent electrode is arranged between the transparent substrate and the transparent piezoelectric layer , and the first area is coated with the first transparent electrode and the second area is coated with the second transparent electrode; and the electrode islands are arranged electrically insulated from each other on the first area of the transparent piezoelectric material , wherein at least the first conductive path  of the conductive path arrangement is electrically connected to at least one of the electrode islands, and PCT/DE2020/100031p 3/6at least the first conductive path  and/or at least one of the electrode islands has a rough surface structure with a maximum roughness depth of 4 um.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694